Citation Nr: 0635388	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-21 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a choroidal scar in the 
right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to March 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

In August 2005, the Board reopened and remanded the present 
matter for additional development and due process concerns.  
The case has been returned for further appellate review.

In April 2004, the veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.


FINDINGS OF FACT

1.  Prior to service, the veteran suffered from a choroidal 
scar in the right eye.

2.  The veteran's choroidal scar in the right eye was not 
permanently aggravated during service.


CONCLUSION OF LAW

The choroidal scar in the right eye preexisted active service 
and was not aggravated during active service.  38 U.S.C.A. §§ 
1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in September 2002.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional letters were sent in May 2003 
and August 2005.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in September 2005, and the Board obtained a VHA 
opinion in August 2006.  The duty to notify and assist having 
been met by the RO to the extent possible, the Board turns to 
the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'" Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004); see VAOGCPREC 3- 2003 (July 16, 
2003). 

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent in Wagner and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for myopia and facial scars were 
previously decided by the RO.  Accordingly, the issues of 
service connection for myopia and facial scars are not the 
subject of this decision.

The veteran argues his choroidal scar in the right eye had is 
onset during active duty as a result of a combat injury and 
did not exist prior to service.  See Statement from the 
veteran, received on April 20, 2003.  

The Board finds, however, that the evidence clearly and 
unmistakably demonstrates that veteran's choroidal scar in 
the right eye preexisted his entry into the military service 
in November 1942, based on the service medical records.  The 
entrance examination showed that the veteran had poor 
uncorrected vision.  In November 1944, the veteran was 
treated for complaints of poor vision, which was noted 
existed prior to service.  His medical history stated that he 
had a defect in his right eye due to an infection that 
occurred some years before enlistment.  Examination of the 
fundus showed a large healed heavily pigmented area of 
choroiditis in the temporal portion of the right fundus.  In 
addition, a VA examiner, based on review of the claims 
folder, made a medical determination that the veteran's 
choroidal scar in the right eye existed prior to his entrance 
into active duty.  The Board finds that this is clear and 
unmistakable evidence to rebut the presumption of soundness.  

The next question is whether the evidence clearly and 
unmistakably demonstrates that his current choroidal scar in 
the right eye was not aggravated by service.  The service 
medical records showed no decrease in vision during service.  
In March 1944, the veteran was treated for a left eye injury 
that occurred in February 1944 in combat.  During examination 
of the right eye, the physician only noted an area of 
choroiditis that was old and existed prior to the combat 
action.  Although the veteran had complained of decreased 
vision during service, repeated eye examinations throughout 
his service and at separation in March 1945 revealed that his 
vision had not changed since enlistment.  

Following service, the RO received a letter dated June 1946, 
from the veteran's private physician, Dr. H. L. Ross, OD.  
Dr. Ross stated that he examined the veteran in September 
1941 and again in April 1946 and found that there was a 
small, but definite change in his vision.

In February 2003, the veteran was afforded a VA examination.  
Following a physical examination, the veteran was diagnosed 
as having right eye retinal scar, superior temporal extending 
to inferior temporal quadrant about 7 DD in size.  The 
examiner opined that it was very likely that the scar was the 
result of the veteran's trauma that occurred in February 
1944.  

The veteran was afforded a VA examination in September 2005.  
After reviewing the claims file, the examiner opined that the 
choroidal scar in the veteran's right eye was less likely as 
not aggravated or underwent permanent increase in severity, 
beyond its normal progression during active duty.  

A VA medical expert opinion was obtained in August 2006.  
After reviewing the entire claims file, the medical expert 
stated that the February 2003 opinion was not possible as the 
scar was determined to be old at the time of the initial 
combat trauma during service.  The medical expert opined that 
based on the data available, the chorioretinal scar was 
documented as being old at the time of the original trauma 
and, therefore, could not have been caused by the trauma.  
Furthermore, there was no documentation of any significant 
ocular trauma at the time of the patient's other combat 
injuries that might reasonably be expected to exacerbate the 
old existing scar.  

The competent medical opinions clearly and unmistakably 
demonstrates that the appellant's preexisting choroidal scar 
in the right eye was not permanently aggravated during 
service.  The September 2005 VA examiner opined that the 
veteran's vision was not affected by his military service.  
Although Dr. Ross noted a slight change in the veteran's 
vision, he did not attribute this change to the veteran's 
service.  In fact, he gave no opinion as to the cause of this 
change.  On the other hand, the September 2005 VA examiner 
opined that the veteran's right eye did not increase in 
severity beyond the normal progression during active duty.  
Service connection may not be granted for an increase in 
severity due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

The February 2003 VA examiner did opine that the scar was the 
result of the veteran's trauma that occurred in February 
1944.  However, the August 2006 medical expert stated that 
the February 2003 opinion was not possible as the scar was 
determined to be old at the time of the initial combat 
trauma.  The medical expert further concluded that there was 
no documentation of any significant ocular trauma at the time 
of the veteran's other combat injuries that might reasonably 
be expected to exacerbate the old existing scar.  
Additionally, the August 2006 medical opinion was based on a 
review of the veteran's claims file and is consistent with 
the objective evidence of record.  The February 2003 medical 
opinion was based solely on the veteran's own historical 
account.  The report indicates that the optometrist examined 
the veteran, but it does not indicate that a review of the 
claims file was accomplished.  

The Board has an obligation to rely on independent medical 
evidence to support its findings when weighing the probative 
value of the evidence and must not refute medical evidence of 
record with its own medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the 
medical evidence that the veteran's condition was not 
permanently aggravated by service is not contradicted by any 
persuasive medical evidence.  The Board finds that the 
February 2003 medical opinion is of little probative value, 
whereas the February 2005 and August 2006 opinions are of 
great probative value.  Opinions offered by examiners based 
on a review of all the evidence on file is considered to be 
an important factor in reaching an informed opinion, whereas 
opinions based on assumptions not supported by the service 
medical records or other objective medical evidence is of 
little probative value.  Owens v. Brown, 7 Vet. App. 429 
(1995).  See also Prejean v. West, 13 Vet. App. 444 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The only remaining evidence that the veteran's choroidal scar 
in the right eye was aggravated by active service consists of 
his own statements.  Since the determinative issue in this 
case involves medical causation, competent medical nexus 
evidence is required.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

The Board is cognizant of the veteran's exemplary active duty 
service, to include the receipt of a Purple Heart Medal.  For 
the reasons and bases provided above, however, the evidence 
in this case preponderates against the claim for service 
connection for a choroidal scar in the right eye.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a choroidal scar in the right eye is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


